NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas                956-318-2403 (FAX)



                                          October 10, 2014

      Mr. Hector Cavazos                            Hon. Guy Williams
      TDCJ# 1666120                                 148th District Court
      Clements Unit                                 Nueces County Courthouse
      9601 Spur 591                                 901 Leopard - Room 903
      Amarillo, TX 79107                            Corpus Christi, TX 78401
                                                    * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00443-CR
      Tr.Ct.No. 10-CR-0847-E
      Style:    In Re Hector Cavazos, Jr.



              Enclosed please find the opinion issued by the Court on this date.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: Hon. Vincent Gonzalez (DELIVERED VIA E-MAIL)
           Hon. Mark Skurka (DELIVERED VIA E-MAIL)
           Hon. Patsy Perez, Nueces County District Clerk (DELIVERED VIA E-MAIL)
           Hon. J. Rolando Olvera Jr., Presiding Judge, Fifth Administrative Judicial Region
           (DELIVERED VIA E-MAIL)